DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Organic Light-Emitting Diode (OLED) Display Apparatus Capable of Displaying High-Quality Image.
Claim Objections
Claims 4, 8-9, 19 and 23-24 are objected to because of the following informalities:
As per claims 4 and 19, the limitation “the other” should be “another”.
As per claim 8, the limitation “wherein a first group of the pixels through which the first initialization connection line passes are electrically connected to the first initialization voltage line by the first initialization connection line” should be “wherein a first group of the pixels through which a first initialization connection line passes are electrically connected to a first initialization voltage line by the first initialization connection line”.
As per claim 9, the limitation “wherein a third group of the pixels through which the second initialization connection line passes are electrically connected to the second initialization voltage line by the second initialization connection line” should be “wherein a third group of the pixels through which a second initialization connection line passes are electrically connected to a second initialization voltage line by the second initialization connection line”.
As per claim 23, the limitation “wherein a first group of the organic light-emitting diodes through which the first initialization connection line passes are electrically connected to the first initialization voltage line by the first initialization connection line” should be “wherein a first group of the organic light-emitting diodes through which a first initialization connection line passes are electrically connected to a first initialization voltage line by the first initialization connection line”.
As per claim 24, the limitation “wherein a third group of the organic light-emitting diodes through which the second initialization connection line passes are electrically connected to the second initialization voltage line by the second initialization connection line” should be “wherein a third group of the organic light-emitting diodes through which a second initialization connection line passes are electrically connected to a second initialization voltage line by the second initialization connection line”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 20120026144).
As per claim 1, Kang discloses a display apparatus (Fig. 1; [0045]) comprising:
first initialization voltage lines (Fig. 3, #Vint) extending in a first direction (i.e., column direction; [0071])
second initialization voltage lines (#Vint) extending in the first direction (i.e., column direction; [0068]-[0071]);
first initialization connection lines (Fig. 4, #128) extending in a second direction (i.e., row direction) intersecting the first direction (i.e., column direction), wherein the first initialization connection lines (#128) electrically connect the first initialization voltage lines (#Vint) to each other ([0072]-[0073]);
second initialization connection lines (#128) extending in the second direction (i.e., row direction), wherein the second initialization connection lines (#128) electrically connect the second initialization voltage lines (#Vint) to each other ([0068]-[0073]); and
(Fig. 3 discloses) pixels (#115) connected to the first initialization voltage lines (#Vint) and the second initialization voltage lines (#Vint).
As per claim 2, Kang discloses the display apparatus of claim 1, wherein each of the pixels (#115) comprises:
an organic light-emitting diode (#OLED; [0046]);
a first transistor (#T1) which controls, in response to a voltage applied to a first node, an amount of current flowing from a second node electrically connected to a power supply voltage line (#ELVDD) to the organic light-emitting diode (#OLED; [0046]-[0049]);
a fourth transistor (#T4) connected between the first node and the first initialization voltage line (#Vint), wherein the fourth transistor (#T4) initializes a voltage of a first gate electrode of the first transistor (#T1)  in response to a voltage applied to a fourth gate electrode thereof ([0057]-[0059]); and
a seventh transistor (#T4) connected between the second initialization voltage line (#Vint) and a third node between the first transistor (#T1) and the organic light-emitting diode (#OLED), wherein the seventh transistor (#T4) initializes a voltage of a pixel electrode of the organic light-emitting diode (#OLED) in response to a voltage applied to a seventh gate electrode thereof ([0057]-[0059]; [0068]-[0070]).
As per claim 3, Kang discloses the display apparatus of claim 1, wherein (Fig. 3 discloses) the first initialization connection lines (#128) and the second initialization voltage lines (#Vint) pass through each of the pixels (#115).
As per claim 4, Kang discloses the display apparatus of claim 1, wherein (Fig. 3 discloses) the first initialization connection lines (#128) are arranged in one of even-numbered columns and odd-numbered columns of the pixels (#115), and
the second initialization connection lines (#128) are arranged in the other of the even-numbered columns and the odd-numbered columns of the pixels (#115).
As per claim 5, Kang discloses the display apparatus of claim 1, wherein, (Fig. 3 discloses) the first initialization connection lines (#128) are arranged in every m (i.e., m is 2) columns of the pixels (#115), wherein m (i.e., m is 2) is a natural number greater than 1.
As per claim 6, Kang discloses the display apparatus of claim 5, wherein (Fig. 3 discloses) the second initialization connection lines (#128) are arranged between the first initialization connection lines (#128).
As per claim 7, Kang discloses the display apparatus of claim 5, wherein (Fig. 3 discloses) the first initialization connection lines (#128) and the second initialization connection lines (#128) are arranged alternately with each other in the first direction (i.e., column direction).
As per claim 10, Kang discloses the display apparatus of claim 1, further comprising:
data lines (Figs. 3-4, #Dm..Dm-1) extending in the first direction (i.e., column direction; [0068]),
wherein the first initialization connection lines (#128) and the second initialization connection lines (#128) are disposed in a same layer as the data lines (#Dm..Dm-1; [0072]-[0073]).
As per claim 11, Kang discloses the display apparatus of claim 10, wherein the first initialization connection lines and the second initialization connection lines comprise a same material as a material included in the data lines ([0072]).
As per claim 12, Kang discloses the display apparatus of claim 10, wherein the first initialization voltage lines (#Vint) and the second initialization voltage lines (#Vint) are disposed under the first initialization connection lines (#128; [0072]-[0073]).
As per claim 13, Kang discloses the display apparatus of claim 1, further comprising:
power supply voltage lines (#ELVDD) extending in the first direction (i.e., column direction; [0069]),
wherein the first initialization connection lines and the second initialization connection lines are disposed in a same layer as the power supply voltage lines ([0077]).
As per claim 14, Kang discloses the display apparatus of claim 13, wherein the first initialization connection lines and the second initialization connection lines comprise a same material as a material included in the power supply voltage lines ([0077]).
As per claim 15, Kang discloses the display apparatus of claim 13, wherein the first initialization voltage lines (#Vint) and the second initialization voltage lines (#Vint) are disposed under the first initialization connection lines (#128; [0072]-[0073]).
As per claim 16, Kang discloses the display apparatus of claim 1, further comprising:
a substrate (Figs. 3-4; [0068]-[0072]; where a substrate is inherently present),
wherein a through-hole (#125) are defined through a top surface and a bottom surface of the substrate ([0072]),
(Fig. 4 discloses) wherein the pixels (#115) are located outside the through-hole (#125) of the substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Pyon (US 20150116295).
As per claim 17, Kang discloses a display apparatus (Fig. 1; [0045]) comprising:
a substrate (Figs. 3-4; [0068-[0072]; where a substrate is inherently present);
first initialization voltage lines (#Vint) and second initialization voltage lines (#Vint), which are disposed on the substrate and extending in a first direction (i.e., column direction; [0068]-[0071]);
first initialization connection lines (Fig. 4, #128), wherein the first initialization connection lines (#128) extend in a second direction (i.e., row direction) intersecting the first direction (i.e., column direction), and electrically connect the first initialization voltage lines (#Vint) to each other through contact holes (#125; [0072]-[0073]),
second initialization connection lines (#128), wherein the second initialization connection lines (#128) extend in the second direction (i.e., row direction), and electrically connect the second initialization voltage lines (#Vint) to each other through contact holes (#125; [0068]-[0073]).
However, Kang does not explicitly teach first initialization connection lines disposed on an interlayer insulating layer covering the first initialization voltage lines and the second initialization voltage lines, contact holes defined in the interlayer insulating layer,
second initialization connection lines disposed on the interlayer insulating layer, contact holes defined in the interlayer insulating layer,
organic light-emitting diodes disposed on a planarization layer covering the first initialization connection lines and the second initialization connection lines.
Pyon teaches initialization connection line (Fig. 9, #1122a) disposed on an interlayer insulating layer (#107) covering the initialization voltage line (#1121a) and contact holes defined in the interlayer insulating layer (#107; [0070]; [0073]; [0083]; [0087]),
organic light-emitting diodes (#OLED) disposed on a planarization layer (#107b) covering the initialization connection line (#1122a; [0071]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the interlayer insulating layer disclosed by Pyon disposed on and covering the first and second initialization connection lines and the first and second initialization voltage lines so as to protect wirings and prevent the occurrence of defects in the OLED.
As per claim 18, Kang in view of Pyon discloses the display apparatus of claim 17, wherein (Kang: Fig. 3 discloses) the first initialization connection lines (Kang: #128) and the second initialization connection lines (Kang: #128) pass through each of the organic light-emitting diodes (Kang: #115).
As per claim 19, Kang in view of Pyon discloses the display apparatus of claim 17, wherein (Kang: Fig. 3 discloses) the first initialization connection lines (Kang: #128) are arranged in one of even-numbered columns and odd-numbered columns of the organic light-emitting diodes (Kang: #115), and
the second initialization connection lines (Kang: #128) are arranged in the other of the even-numbered columns and the odd-numbered columns of the organic light-emitting diodes (Kang: #115).
As per claim 20, Kang in view of Pyon discloses the display apparatus of claim 17, wherein, (Kang: Fig. 3 discloses) the first initialization connection lines (Kang: #128) are arranged in every m (Kang: i.e., m is 2) columns of the organic light-emitting diodes (Kang: #115), wherein m (Kang: i.e., m is 2) is a natural number greater than 1.
As per claim 21, Kang in view of Pyon discloses the display apparatus of claim 20, wherein (Kang: Fig. 3 discloses) the second initialization connection lines (Kang: #128) are arranged between the first initialization connection lines (Kang: #128).
As per claim 22, Kang in view of Pyon discloses the display apparatus of claim 20, wherein (Kang: Fig. 3 discloses) the first initialization connection lines (Kang: #128) and the second initialization connection lines (Kang: #128) are arranged alternately with each other in the first direction (Kang: i.e., column direction).
As per claim 25, Kang in view of Pyon discloses the display apparatus of claim 17, further comprising:
data lines (Kang: Fig. 3, #Dm…Dm-1) disposed on the interlayer insulating layer (Pyon: #107) and extending in the first direction (Kang: i.e., column direction; [0068]).
As per claim 26, Kang in view of Pyon discloses the display apparatus of claim 25, wherein the first initialization connection lines and the second initialization connection lines comprise a same material as a material included in the data lines (Kang: [0072]).
As per claim 27, Kang in view of Pyon discloses the display apparatus of claim 17, further comprising:
power supply voltage lines (Kang: #ELVDD) disposed on the interlayer insulating layer (Pyon: #107) and extending in the first direction (Kang: i.e., column direction; [0068]; [0072]).
As per claim 28, Kang in view of Pyon discloses the display apparatus of claim 27, wherein the first initialization connection lines and the second initialization connection lines comprise a same material as a material included in the power supply voltage lines (Kang: [0077]).
As per claim 29, Kang in view of Pyon discloses the display apparatus of claim 17, wherein a through-hole (Kang: #125) is defined through a top surface and a bottom surface of the substrate (Kang: [0072]), and
(Kang: Fig. 4 discloses) the organic light-emitting diodes (Kang: #115) are located outside the through-hole (Kang: #128) of the substrate.
Allowable Subject Matter
Claims 8-9 and 23-24 would be allowable if rewritten to overcome the objections as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display apparatus comprising first and second initialization voltage lines extending in a first direction; and first and second initialization connection lines extending in a second direction electrically connected to the first and second initialization voltage lines does not teach or fairly suggest a first group of the pixels through which the first initialization connection line passes are electrically connected to the first initialization voltage line by the first initialization connection line, wherein the display apparatus further comprises first auxiliary initialization connection lines located in a second group of the pixels through which the first initialization connection line does not pass, wherein the first auxiliary initialization connection lines are electrically connected to the first initialization voltage line, wherein a third group of the pixels through which the second initialization connection line passes are electrically connected to the second initialization voltage line by the second initialization connection line, wherein the display apparatus further comprises second auxiliary initialization connection lines located in a fourth group of the pixels through which the second initialization connection line does not pass, wherein the second auxiliary initialization connection lines are electrically connected to the second initialization voltage line, wherein a first group of the organic light-emitting diodes through which the first initialization connection line passes are electrically connected to the first initialization voltage line by the first initialization connection line, wherein the display apparatus further comprises first auxiliary initialization connection lines located in a second group of the organic light-emitting diodes through which the first initialization connection line does not pass, wherein the first auxiliary initialization connection lines are electrically connected to the first initialization voltage line, and wherein a third group of the organic light-emitting diodes through which the second initialization connection line passes are electrically connected to the second initialization voltage line by the second initialization connection line, wherein the display apparatus further comprises second auxiliary initialization connection lines located in a fourth group of the organic light-emitting diodes through which the second initialization connection line does not pass, wherein the second auxiliary initialization connection lines are electrically connected to the second initialization voltage line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622